Case 7:20-cv-00566-EKD-JCH Document 10 Filed 12/04/20 Page 1 of 3 Pageid#: 36



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

CHARLES HENRY ADAMS,                            )
    Plaintiff,                                  )       Civil Case No. 7:20-cv-00566
v.                                              )
                                                )       By: Elizabeth K. Dillon
OFFICER HICKS,                                  )           United States District Judge
     Defendant.                                 )

                                   MEMORANDUM OPINION

        Charles Henry Adams, a Virginia inmate proceeding pro se, filed this action pursuant to

42 U.S.C. § 1983, naming a single defendant: Officer Hicks. Adams originally filed his lawsuit

in the United States District Court for the Eastern District of Virginia, and that court transferred

it here. (Dkt. No. 2.)

        Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint in

a civil action in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity.” See also 28 U.S.C. § 1915(e)(2) (requiring court, in a case where

plaintiff is proceeding in forma pauperis, to dismiss the case if it is frivolous or fails to state a

claim on which relief may be granted). Pleadings of self-represented litigants are given a liberal

construction and held to a less stringent standard than formal pleadings drafted by

lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal construction does not

mean, however, that the court can ignore a clear failure in pleadings to allege facts setting forth a

claim cognizable in a federal district court. See Weller v. Dep’t of Social Servs., 901 F.2d 387,

391 (4th Cir. 1990). Applying these standards to Adams’s complaint, the court concludes that it

is subject to dismissal pursuant to § 1915A(b)(1). Furthermore, nothing about his allegations

suggest that an opportunity to amend would cure the deficiencies in his complaint. Accordingly,

the court will dismiss this action with prejudice.
Case 7:20-cv-00566-EKD-JCH Document 10 Filed 12/04/20 Page 2 of 3 Pageid#: 37



                                 I.   FACTUAL BACKGROUND

        Adams’s complaint alleges that on July 31, 2020, while he was incarcerated at Green

Rock Correctional Center, he had an interaction with Officer Hicks. According to Adams, he

was respectful to Officer Hicks at all times, but Hicks ordered Adams to return to his cell and

then called him a “Jackass and a Nigga.” (Compl. 4, Dkt. No. 1.) He claims that the incident has

given him nightmares and that he is afraid that Officer Hicks will call him those names again “or

worse.” (Id.) He further alleges that he cannot stand to look at Officer Hicks and that he tries to

get away from Hicks. His complaint seeks $100,000 in damages and asks that Hicks lose his job.

(Id. at 5.)

                                         II. DISCUSSION

        “To state a claim under § 1983[,] a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–85

(4th Cir. 2017) (citation and internal quotation marks omitted). Adams does not indicate what

constitutional right he believes Officer Hicks violated, but regardless, he has failed to state facts

giving rise to a constitutional violation. Thus, his complaint fails to state a § 1983 claim.

        Most notably, to the extent Adams’s complaint is intended to assert a claim under the

Eighth Amendment, an Eighth Amendment claim requires—at a minimum—either a “nontrivial”

use of force, Wilkins v. Gaddy, 559 U.S. 34, 39 (2010), or a showing of prison conditions that

demonstrate a “significant physical or emotional harm, or a grave risk of such harm,” Shakka v.

Smith, 71 F.3d 162, 166 (4th Cir. 1995). There is no allegation of force here, trivial or otherwise.

Further, verbal harassment alone—even including the use of racial epithets—while abhorrent and

unprofessional, does not violate the Eighth Amendment. Henslee v. Lewis, 153 F. App’x 179,

179 (4th Cir. 2005) (“Mere threats or verbal abuse by prison officials, without more, do not state


                                                  2
Case 7:20-cv-00566-EKD-JCH Document 10 Filed 12/04/20 Page 3 of 3 Pageid#: 38



a cognizable claim under § 1983.”). See also Morva v. Johnson, No. 7:09-cv-00515, 2011 WL

3420650, at *7 (W.D. Va. Aug. 4, 2011) (collecting authority for the proposition that “[v]erbal

harassment or idle threats to an inmate, even to an extent that it causes an inmate fear or

emotional anxiety,” do not give rise to a due process violation or an Eighth Amendment

violation). Thus, Adams fails to state a constitutional violation, and any § 1983 claim must be

dismissed. Because there is no legal basis for his claim, his § 1983 claim is frivolous and subject

to dismissal on that ground, as well. See Neitzke v. Williams , 490 U.S. 319, 325 (1989)

(explaining that a complaint is frivolous “where it lacks an arguable basis in either law or in

fact”).

          To the extent that any of Adams’s factual allegations can be interpreted as attempting to

assert a state-law claim, the court declines to exercise jurisdiction over any such claim, given the

dismissal of his federal claim. See 28 U.S.C. § 1367(c)(3).

                                        III. CONCLUSION

          For the foregoing reasons, the court will summarily dismiss Adams’s complaint with

 prejudice, pursuant to 28 U.S.C. § 1915A(b)(1), for failing to state a claim upon which relief

 may be granted and because it is frivolous. To the extent the complaint could be construed as

 asserting any state-law claim, the court dismisses any such claim without prejudice to Adams’s

 ability to pursue it in state court.

          An appropriate order will be entered.

          Entered: December 4, 2020.



                                                  /s/ Elizabeth K. Dillon
                                                  Elizabeth K. Dillon
                                                  United States District Judge




                                                     3
